Citation Nr: 0728317	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of a head injury.  

2.  Entitlement to service connection for residuals of a head 
injury. 

3.  Entitlement to service connection for residuals of a 
groin/penis injury.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

The issue of entitlement to service connection for residuals 
of a head injury (after reopening below) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for residuals of a head injury was 
denied in a September 2002 rating decision.  The veteran was 
notified of this decision.  He filed a timely notice of 
disagreement; a statement of the case was issued in December 
2003; however, the veteran did not timely perfect his appeal.    

2.  The evidence received since the September 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim.

3.  The record lacks competent evidence that the veteran has 
continuing residuals of a groin/penis injury during service.  
Any current pathology is unrelated to in-service occurrence 
or event.


CONCLUSIONS OF LAW

1.  A September 2002 rating decision denying the veteran's 
claims for entitlement to service connection for residuals of 
a head injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.302, 20.1103 (2006).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for residuals of a head 
injury has been received since the September 2002 rating 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Residuals of a groin/penis injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The Board notes that it is reopening the claim for 
entitlement to service connection for residuals of a head 
injury, which is a favorable determination.  As the Board 
will grant the benefit sought by the appellant in this 
decision, further discussion of the VCAA is unnecessary 
regarding the veteran's claim that new and material evidence 
has been received sufficient to reopen a claim for service 
connection for residuals of a head injury.  Therefore, it 
need not go into whether VA has met its duties to notify and 
assist the veteran in connection with that claim.

Pertaining to the veteran's claim for service connection for 
residuals of a groin injury, by letter dated in May 2005, 
which is before initial consideration of the claim, VA 
advised the veteran of the essential elements of the VCAA.  
VA informed the veteran of the types of evidence needed in a 
claim for service connection.  VA also told him that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  VA told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claims, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The May 2005 notification letter did not 
include the last two elements; however, the Board finds no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, service personnel 
records, and service medical records.    

The Board concludes an examination is not needed regarding 
the veteran's claim for service connection for residuals of a 
groin injury because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of lay statements, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.  The veteran's service medical 
records do not show a groin injury in service, and the post-
service medical evidence does not contain medical findings of 
genito-urinary problems until the 1980's, with indication of 
possible treatment in the 1970's, which is many years after 
the veteran's separation from service.  Accordingly, it is 
not necessary to obtain a medical examination or medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas, 18 Vet. App. at 517.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran contends that he suffered a head injury in 
service and currently has residuals of that injury. 

Service connection for residuals of a head injury was denied 
by the RO in a September 2002 rating decision.  The relevant 
evidence of record at that time was service medical records, 
and VA treatment records from January 2002 to July 2002.  The 
veteran filed a notice of disagreement with this decision and 
a statement of the case was issued in December 2003.  A VA 
Form 9 was not timely received; therefore, the veteran did 
not timely perfect an appeal.  Thus, the September 2002 
rating decision has become final.  See 38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302, 20.1103. 

Since the September 2002 decision, the veteran has submitted 
new evidence, including VA treatment records from September 
1996 to December 2003 showing treatment for headaches, which 
the veteran has claimed as one of the residuals from his in-
service head injury.  For example, an October 2003 VA 
discharge note shows that the veteran had chronic headaches 
at that time.  The Board notes that the VA treatment records 
were received by VA approximately one week prior to the 
issuance of the December 2003 statement of the case.  While 
the September 2002 rating decision and the December 2003 
statement of the case noted that the January 2002 to July 
2002 VA treatment records were reviewed, there is no 
indication that the more extensive VA treatment records have 
ever been considered.  These reports relate to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for residuals of a head 
injury.  See 38 C.F.R. § 3.156(a).  One of the bases for the 
denial of service connection for residuals of a head injury 
was that the veteran had not submitted evidence of any 
chronic residual or permanent disability.  Therefore, this 
evidence establishes a new fact and cures the defect of the 
specified basis for the denial of service connection, and 
thus constitutes new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim is reopened.  As the 
veteran's current claim for service connection for residuals 
of a head injury was not adjudicated on the merits by the RO, 
in the interest of due process, the claim is remanded so that 
it can be addressed by the RO in the first instance.   

III. Service Connection

The veteran asserts that he had an injury to his groin during 
his active military service, and that he currently has 
residuals of that injury.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has submitted competent medical evidence showing 
urethral dilation, urethral stricture disease, and other 
genito-urinary problems.  Therefore, the remaining question 
is whether or not this disability is a result of the 
veteran's active military service.  The veteran claims that 
his disability is the result of a motor vehicle accident in 
service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran currently has residuals of an in-service groin 
injury.  Service medical records are absent for any treatment 
or diagnosis relating to any groin injury.  The veteran's May 
1961 separation examination shows a normal clinical 
evaluation of the veteran's genito-urinary system.  No 
defects were noted at this examination.  Furthermore, in a 
February 1961 form detailing the veteran's subjective report 
of problems in service, he did not report any genito-urinary 
problems.  The physician's summary stated that no significant 
abnormalities were noted.   

The veteran has asserted that he injured his groin at the 
same time that he injured his head, when a hatch in his 
armored personnel carrier came down on his head.  His service 
medical records do show that in July 1959 the veteran was hit 
in the head and subsequently had headaches and soreness of 
the face and chest.  However, there are no reports showing 
any groin injury at that time, or at any time during the 
veteran's active military service.  The complete absence of 
any reported treatment for groin injuries during service 
strongly suggest that the veteran did not have any continuing 
groin injury residuals as a result of his service.  

An unsigned June 2003 office note from one of the veteran's 
private physicians shows that the veteran had urethral 
dilation done sometime in the 1980's.  The note also 
indicated that the veteran reported having "what sounds like 
an optimal internal urethrotomy" by another physician in the 
1970's.  The private physician further noted that there is 
"substantial evidence that [the veteran's claimed in-service 
injury] could be a causing factor [of the veteran's urinary 
incontinence and his urethral stricture disease] but [the 
physician] could not guarantee that."  It does not seem that 
the physician is offering an opinion as to the etiology of 
the veteran's condition.  In any event, the Board finds that 
if the physician is offering an opinion, it is at best a 
speculative one.  Speculative statements are not enough to 
support the grant of a claim for service connection.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  

Furthermore, any opinion by the physician would be based upon 
the veteran's reported history of an in-service groin injury, 
which has not been substantiated.  As noted above, the 
medical evidence of record is against a finding that the 
veteran suffered an in-service groin injury that resulted in 
any continuing disability.  As such, the Board gives the 
physician's statements lesser probative value.  

The veteran has stated that the pain in his groin began while 
he was in service.  The veteran could render an opinion as to 
having pain, or any other common symptom of a groin injury, 
while he was in service.  However, as a lay person without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
To the extent that the veteran has recently alleged having 
groin pain since service, the Board gives more probative 
value to the service medical records, including the 
separation examination report showing no genito-urinary 
problems or complaints, as that report was made 
contemporaneously with service. 

In sum, the preponderance of the competent evidence is 
against a finding of in-service residuals of a groin injury, 
and a nexus between the post service diagnosis of urethral 
stricture disease and service.  Thus, service connection is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for residuals of a 
head injury is allowed.  To this extent, the claim is 
granted.

Entitlement to service connection for residuals of a 
groin/penis injury is denied.  


REMAND

Service medical records show that in July 1959, the veteran 
was hit in the head, and that he subsequently had headaches 
and soreness of the face and chest.  In statements and 
testimony, the veteran has asserted that he has current 
residuals of that injury.  In a June 2005 statement, the 
veteran stated that when he injured his head, he cut his head 
and his nose was pulled from his head.  At his hearing, the 
veteran testified that he still has a scar from this injury.  
Medical reports from April 1999 and June 2005 show that the 
veteran has a deviated nasal septum.  The veteran has also 
reported having severe headaches as a result of this 
accident.  VA treatment records from August, September, and 
October 2003 show that the veteran suffered from chronic 
headaches.  Given the above, the Board finds that the veteran 
warrants a VA examination to determine the nature and 
etiology of any claimed residuals of an in-service head 
injury.  See 38 U.S.C.A. § 5103A (2002).  

The Board notes that in a September 2002 statement, submitted 
prior to the previous denial of this claim, the veteran 
indicated that he was treated for head and neck pain between 
1965 and 1990 by a medical professional from Hopewell, 
Virginia.  It does not appear that records from this person 
have been obtained, and the veteran has not provided a 
current Authorization and Consent to Release Information to 
the Department of Veterans Affairs pertaining to this person.  
If the veteran wishes VA to obtain any additional private 
medical records, he should provide VA with the proper 
authorization.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for a VA examination to address the nature 
and etiology of any claimed residuals of 
an in-service head injury.  The claims 
folders must be made available for review 
for the examination, and the examiner must 
note review in the report.  Any 
additional, necessary, non-invasive tests 
or studies should be conducted.  Based on 
review of the claims folders and clinical 
findings, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any claimed residuals 
of a head injury - to include headaches, 
scar from scalp laceration, and deviated 
septum - are present, and if so, whether 
it is as likely as not that any claimed 
residual is related to the veteran's head 
injury in service.  The rationale for all 
opinions expressed must be provided.  

2.  After completing the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
record assembled for appellate review.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


